In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-19-00232-CV
RYAN EUGENE RAY, Appellant                 §    On Appeal from

                                           §    County Court at Law No. 2

V.                                         §    of Tarrant County (2019-001057-2)

                                           §    December 5, 2019
VERONICA FIKES, Appellee                   §    Opinion by Justice Gabriel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s order denying the motion to dismiss. It is

ordered that the trial court’s June 12, 2019 order denying appellant Ryan Eugene

Ray’s motion to dismiss is affirmed.

      It is further ordered that Ray shall bear the costs of this appeal, for which let

execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Lee Gabriel
                                          Justice Lee Gabriel